Unpublished opinions are not binding precedent in this circuit. PER CURIAM: In- these consolidated appeals, Aminata Williams appeals from the district court’s orders: (1) denying her motion for a preliminary injunction/temporary restraining order to prevent a foreclosure sale and, (2) dismissing her civil action as barred by res judicata. We have reviewed the record included on appeal as well as the district court’s opinions and we find no reversible error. Accordingly we affirm on the reasoning of the district court. Williams v. 21st Mortgage Corp., No. 8:16-cv-01210-PX, 2017 WL 1133706 (D. Md. filed May 3, 2016, and entered May 4, 2016; Mar. 27, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED